Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1, 2, 7-11, 13-15 are pending and rejected. Claims 1 and 7 are amended. Claims 3-6 and 12 are canceled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara, WO 2019/021863 A1 in view of Zama, US 2015/0380716 A1 and Gabel, US 2016/0079533 A1.
	The following citations for Tahara, WO 2019/021863 A1 are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claims 1 and 7, Tahara teaches a method for manufacturing an electrode for a rechargeable battery (manufacturing a secondary battery, where secondary batteries are rechargeable, pg. 1, where the method includes applying an electrode material layer to a metal sheet to form an electrode precursor that is cut to provide a non-rectangular electrode, pg. 2 and pg. 11), comprising:
	with reference to a center axis that divides a metal sheet left and right, setting a first coating line that is parallel with the center axis at a location to the left of the center axis, and a second coating line that is parallel with the center axis at a location to the right of the center axis so as to mirror the first coating line across the center axis (where a die head is intermittently moved in a direction perpendicular to the extending direction of a metal sheet material 110 so that the coating position is shifted to make the shape of the coated surface correspond to the shape of the non-rectangular electrode, pg. 13, Fig. 3a-c, and Fig. 5, where Fig. 5 is indicated as being an alternative cutting mode for the electrode precursor, pg. 2); and
	coating an electrode material on the metal sheet from a die while advancing the die relative to the metal sheet along a direction of the center axis and while moving the die laterally to the center axis (where the electrode raw material is applied on to the metal sheet while intermittently moving in the width direction, i.e. laterally to a center axis, where the coating is done using a die head and the electrode raw material includes material for an electrode material layer or an active material and a binder, pg. 9-10 and 13, where the coating is applied along the length of the substrate indicating that the die is advanced relative to the metal sheet along a direction of the center axis while moving laterally, pg. 13 and Fig. 3).
	For clarity, Fig. 5 is reproduced to indicate what is considered the first coating line (CL1) and second coating line (CL2), where the center line is the line equidistant between CL1 and CL2 and the die head will move between CL1 and CL2 to coat the electrode layer.

    PNG
    media_image1.png
    555
    1336
    media_image1.png
    Greyscale

As noted above, Tahara provides coating an electrode having an irregular shape by moving a die (pg. 13, Fig. 3a-c, and Fig. 5). Below is Fig. 5 of Tahara which depicts where Tahara provides the claimed first and second states, where in the first state the left side of the die will be on CL1 and the electrode slurry is coated alongside the first coating line with the other edge of the die being along coating line 3 (CL3) and the second state in which the right side of the die will be along CL2 and the electrode slurry is coated alongside the second coating line where the other edge of the die is along coating line 3 (CL3’), where CL3 and CL3’ are parallel with the first and second coating lines and each of the third coating lines are at opposite ends of the metal sheet from one another. As depicted above, the first coating line, the second coating line, and the third coating lines (Cl3 and Cl3’) are straight or essentially straight and parallel to one another and parallel to the center axis. It is noted that Tahara indicates that any surplus portion of an electrode that is not included in the electrode after cutting is wasted, which can decrease production efficiency (pg. 2), indicating it is undesirable to have surplus or wasted coating portions. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the shape of the first, second, and third coating lines to be straight so as to form the coating region so that it matches the desired electrode shape, i.e. the L-shaped electrode depicted by the dotted lines, so as to minimize the amount of coating material that is not included into the electrode so as to provide a more efficient process and minimize waste. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, the Examiner notes MPEP 2144.04(IV)(B): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore, forming the first, second, and third coating lines so that they are straight are considered to have been obvious over Tahara so as to form the desired electrode shape as closely as possible to minimize the amount of wasted coating material, i.e. the coating material that is not included in the electrode.


    PNG
    media_image2.png
    613
    1336
    media_image2.png
    Greyscale

As depicted and discussed above, the figure indicates that the first and second states are alternated to provide the non-rectangular electrode. The figure also depicts the first electrode line (EL1) formed between the CL1 and CL2. The first figure provided above is reproduced below which shows a second electrode line (EL2) formed between the CL2 and CL3 that is adjacent to CL2 which corresponds to the 1st state (see second figure above) as well as the third electrode line (EL3) that is formed between CL1 and CL3 that is adjacent to CL1 in the second state (see second figure above). The figure also shows the first uncoated portion (UCR1) that is an uncoated region having CL1 as a boundary and is set in EL3 in the first state (see figure above for claim 3) and a second uncoated portion (UCR2) having the CL2 as a boundary and set in EL2 in the second state (see second figure above). As noted above, the die will advance relative to the metal sheet along the direction of the center axis as it intermittently moves in the width direction (Fig. 3).
	 

    PNG
    media_image3.png
    555
    1336
    media_image3.png
    Greyscale

	Tahara further teaches that the electrode precursor 100 is cut to form the non-rectangular electrode 10, where the electrode precursor refers to a metal sheet material and an electrode layer raw material on the metal sheet (pg. 10, pg. 14, Fig. 3c, and Fig. 5), such that an irregular-shaped electrode, i.e. L-shaped electrode, is formed by cutting or notching the metal sheet having the electrode precursor, where notching is done on opposite sides of the center axis. The figure above shows the L-shaped electrodes, where the top electrode is the first shape that includes at least part of EL3, excluding UC1 and the bottom electrode includes at least part of EL2, excluding UCR2, where the notching is carried out with reference to the center axis, i.e. the dotted lines that follow a line equidistant between CL1 and CL2. Therefore, when cutting out the first shape, cutting will be performed along the first coating line CL1 and when cutting out the second shape, cutting will be performed along the second coating line, CL2 so as to provide a first shape obtained from only a left side of the center axis and the second shape from only a right side of the center axis (since the first and second shape are to the left or right of the center axis) so as to form different electrodes having the first and second shape. As noted above, the shapes of the coating lines are suggested to be optimized to match the desired electrode shape so as to minimize the wasted coating material. Further, as indicated by the dotted lines in the figure, the metal sheet is notched into the first and second shapes to form different electrodes having the first and second shapes, i.e. forming non-rectangular electrodes 10 (pg. 13-14, Fig. 3c, and Fig. 5). Additionally, for claim 12, the figure also shows where notching is formed to provide tabs 20, i.e. electrode tabs, extending from the second electrode portion (pg. 12, pg. 18, Fig. 3c, and Fig. 5). It is noted that Tahara also depicts the tabs from extending from the first electrode portion (Fig. 7).
Tahara does not specifically teach that the die is a slot die or that the electrode raw material is in the form of a slurry.
Zama teaches a non-aqueous electrolyte secondary battery that includes a negative electrode in which a negative electrode active material layer is formed on a negative electrode collector, and a positive electrode laminated on the negative electrode through a separator, in which a positive electrode active material layer is formed on a positive electrode collector (see for e.g. abstract). They teach forming a slurry containing solvent, particles of the positive electrode active material, a conductivity imparting agent, and a binder and applying the slurry onto an aluminum collector using a die head (see for e.g. 0068). They teach that the slurry is discharged from a slot die onto the positive electrode collector (see for e.g. 0074, Fig. 5A, and Fig. 7A).
From the teachings of Zama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tahara to have used an electrode slurry as the electrode raw material and a slot die as the die head because Zama indicates that it is known to use electrode materials in slurry form for coating a collector from a die, where a slot die is a suitable die coater for forming an electrode layer of a secondary battery, i.e. a rechargeable battery such that it will provide the desirable and predictable result of successfully coating the electrode layer on the metal sheet. Therefore, in the process of Tahara in view of Zama, the slot die will provide the claimed first and second states where the slot die alternates between the first and second states to provide the electrode coating as desired by Tahara. 
Tahara in view of Zama do not teach that the electrode slurry is not coated outside of the third coating lines.
It is noted that Tahara indicates that any surplus portion of an electrode that is not included in the electrode after cutting is wasted, which can decrease production efficiency (pg. 2), indicating it is undesirable to have surplus or wasted coating portions.
Gabel teaches a slot-die coating method and a substrate having a patterned coating layer (abstract). They teach controlling an intermittent transfer of the coating fluid from a slot-die coating head onto the substrate surface to provide, by said intermittent transfer, coated areas on the substrate surface separated by uncoated areas, where the substrate surface comprises a pre-patterned layer of high surface energy areas and low surface energy areas (abstract). They teach that boundaries between the low surface energy areas and high surface energy areas are arranged along a slit direction of the slot die coating head (abstract). They teach synchronizing the intermittent transfer with a passage of an outflow opening over the boundaries between the low surface energy areas and high surface energy areas (abstract). They teach that the combination of in-situ patterning using a slot-die coating head and pre-patterning of a substrate surface energy provides improved homogeneity of the coating layer at the edges and a more homogeneous patterned coating on the substrate (0011). They teach that other advantages include improved edge resolution (0011). They teach that the pre-patterning facilitates in cutting off deposition of the coating fluid at the desired edge of the pattern (0012 and Fig. 3A-C). They teach that the substrate may be a metal foil (0079). They teach that the coating composition may be chosen for specific properties, e.g. conductive or photonic properties, depending on a use of the manufactured device (0080). Therefore, they teach combining control of the coating fluid through the slot die coater and patterning the surface area of a substrate to prevent the coating fluid from depositing outside of the desired pattern edge.
From the teachings of Gabel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tahara in view of Zama to have combined control of the slot die coating head and surface energy patterning of the substrate to prevent the electrode slurry from being coated outside of the third coating lines because Tahara indicates it is undesirable to have surplus electrode material that is not included in the electrode after cutting and Gable indicates that such a method facilitates in cutting off deposition of the coating fluid at the desired edge of the pattern to improve edge resolution such that it will be expected to provide the desired and predictable result of depositing the electrode material in the areas that will be included in the electrode so as to prevent wasting material. Therefore, in the process of Tahara in view of Zama and Gabel, the slurry will not be coated outside of the third coating lines. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have patterned the substrate, controlled the material and movement of the slot die, and to have selected the notching so as to minimize the electrode slurry coated outside of the first and second shapes because Tahara teaches that any material not included in the electrode is wasted and decreases production efficiency such that by controlling the deposition of the material using the methods suggested by Gabel and by selecting the notching so as to minimize the material wasted it will be expected to provide the desired and predictable result of improving the efficiency of the process by not wasting material. Note MPEP 2144(II): The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). See also Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006) ("Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves."). 
Regarding claim 2, Tahara in view of Zama and Gabel suggest the limitations of instant claim 1. Tahara further teaches that drawer tabs are formed on a portion of the current collector where the electrode material layer is not provided (pg. 3). They teach forming the electrode layer so that it is not provided on the portion that can be the tab 20, where there is an uncoated portion at the edges of the collectors (pg. 18, Figs. 1c, 3c, 4c, 5, 6, and 7). They depict forming coating regions of various shapes where one or two rows of coating regions are formed (Figs. 1c, 3c, 4c, 5, 6, and 7). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the distance between the edges of the coating lines and the edge of the sheet will be dependent on the shape of the electrode to be formed, the desired tab dimensions and locations, and the rows of electrodes to be formed, i.e. total width of the sheet, such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the edge of the coating lines to be within the claimed range so as to provide an uncoated portion of sufficient size for forming the tabs while forming the desired electrode shape and number. According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 8 and 9, Tahara in view of Zama and Gabel suggest the limitations of instant claim 7. As noted in the figure provided above for claims 1 and 7, the electrode is L-shaped such that the step difference corner that is formed in a portion where an exterior side of the first electrode portion and an exterior side of the second electrode portion cross each other will have an angle of about 90° (Fig. 5), so as to be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach forming an additional notch in the step difference corner, however, Tahara is directed towards forming non-rectangular electrodes having various shapes (see for e.g. pg. 2, pg. 9, and Fig. 5-6). According to MPEP 2144.04(IV)(B): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). Therefore, since Tahara teaches that the electrode can be in different shapes and MPEP indicates that changes in shape are obvious absent persuasive evidence that the configuration is significant, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the shape of the electrode of Tahara in view of Zama and Gabel to have included a notch in the step difference corner such that part of the first electrode portion and the second electrode portion are inwardly recessed such that an exterior circumference recess portion that comprises a rounded structure including a curved line, a complex structure having a connected curve line and straight line or a polygonal structure having a plurality of connected straight lines is formed so as to provide an electrode having a desirable shape. 
Regarding claims 10 and 11, Tahara in view of Zama and Gabel suggest the limitations of instant claim 8. Tahara further depicts the electrode having only one step difference corner (see for e.g. Fig.5).
Regarding claim 14, Tahara in view of Zama and Gabel suggests the limitations of instant claim 1. Tahara further teaches pressurizing the electrode precursor so as to sandwich both main surfaces of the electrode precursor in order to obtain a desired density (pg. 14). 
Zama teaches applying an electrode slurry onto a collector followed by drying (0068). They then teach compressing the electrode active material layer on the electrode collector using roll presses (0080-0081 and Fig. 6A). 
From the teachings of Zama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have dried and rolled the coated electrode material layer on the collector, i.e. EL1, EL2, and EL3, because Zama indicates it is desirable to dry an electrode slurry and to compress it using roll presses, i.e. rollers such that it will be expected to provide a suitable electrode layer while also providing the pressurizing desired by Tahara. Therefore, in the process of Tahara in view of Zama and Gabel, EL1, EL2, and El3 will be rolled and dried.
Regarding claim 15, Tahara in view of Zama and Gabel suggest the limitations of instant claim 1. As depicted below, the coating area between CL3 and CL2 and CL3’ and CL1 has an angled edge where the angled edges are straight.

    PNG
    media_image4.png
    555
    1336
    media_image4.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Zama and Gabel as applied to claim 7 above, and further in view of Otsuka, WO 2017/208537 A1.
	The following citations for Otsuka, WO 2017/208537 A1 are in reference to the machine translation provided by Espacenet and the figures in the original document.
	Regarding claim 13, Tahara in view of Zama and Gabel suggest the limitations of instant claim 7. 
	They do not teach that the corners are chamfered. 
	Otsuka teaches a secondary battery by manufacturing at least one electrode of a positive electrode and a negative electrode, where the electrode is non-rectangular (pg. 1, pg. 7, and Fig. 10). They teach chamfering a corner portion of the non-rectangular shape where the non-rectangular corner is chamfered (pg. 2, pg. 14, and Fig. 10). 
	From the teachings of Otsuka, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tahara in view of Zama and Gabel to have chamfered the corners of the second electrode portion (i.e. corresponding to the non-rectangular portion of Fig. 10 of Otsuka) because Otsuka teaches that such a shape is desirable when forming a non-rectangular electrode for a secondary battery, i.e. rechargeable battery such that it will be expected to provide a desirable and functional electrode.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Zama and Gabel as applied to claim 7 above, and further in view of Ryu, WO 2017/095002 A1.
The following citations for Ryu, WO 2017/095002 A1 are in reference to Ryu, US 2019/0259979 A1 which is considered to be the English translation of Ryu, WO 2017/095002 A1 because it is the US national stage of the PCT application.  
Regarding claims 8 and 9, Tahara in view of Zama and Gabel suggest the limitations of instant claim 7. As noted in the figure provided above for claims 1 and 7, the electrode is L-shaped such that the step difference corner that is formed in a portion where an exterior side of the first electrode portion and an exterior side of the second electrode portion cross each other will have an angle of about 90° (Fig. 5), so as to be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach forming an additional notch in the step difference corner.
Ryu teaches a battery cell where the outer edges of the cell case are sealed by thermal bonding, wherein the electrode assembly is configured such that each electrode plate is partitioned into at least two electrode parts having different planar shapes and sizes (see for e.g. abstract). They teach that the electrode assembly is provided at a region thereof at which outer edges of the electrode parts intersect each other with at least one outside corner, at which the outer edges intersect each other at an angle of 30 to 150° and an outside recess is formed in a region of each of the electrode plates corresponding to the outer corner such that the outside recess is formed so as to be recessed inward (see for e.g. abstract and Fig. 5). They teach that the outside recess is formed so as to be inward and the cell case is sealed by thermal bonding in the outside recess, thereby improving the sealing reliability of the cell case (see for e.g. 0027). They teach that the recess may have a rounded structure including a curved line, a composite structure including a curved line and a straight line connected to each other, or a polygonal structure including a plurality of straight lines connected to each other (see for e.g. 0035). They depict the recess as being formed in a step difference corner of the electrode having an L-shape (see for e.g. 0105 and Fig. 4).
From the teachings of Ryu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tahara in view of Zama and Gabel to have notched a inward recess at the step difference corner of the metal sheet as depicted by Ryu where the recess may have a rounded structure including a curved line, a composite structure including a curved line and a straight line connected to each other, or a polygonal structure including a plurality of straight lines connected to each other because Ryu teaches that forming a notch at such a location helps to improve the sealing reliability of a cell case. 
Regarding claims 10 and 11, Tahara in view of Zama, Gabel, and Ryu suggest the limitations of instant claim 8. Tahara further depicts the electrode having only one step difference corner (Fig. 5). Ryu depicts the portions of the cell having one or more step difference corners (Fig. 4 and Fig. 10). 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tahara in view of Zama and Gabel as applied to claim 7 above, and further in view of Hwang, US 2012/0115020 A1. 
Regarding claims 8 and 9, Tahara in view of Zama and Gabel suggest the limitations of instant claim 7. As noted in the figure provided above for claims 1 and 7, the electrode is L-shaped such that the step difference corner that is formed in a portion where an exterior side of the first electrode portion and an exterior side of the second electrode portion cross each other will have an angle of about 90° (Fig. 5), so as to be within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach forming an additional notch in the step difference corner.
Hwang teaches a battery that includes an electrode assembly fabricated with a positive electrode, a separator, and a negative electrode, each perforated by corresponding through voids along both of their respective opposite edge margins, stacked one upon another with the corresponding holes aligned (abstract). They teach that the guide portions improve the internal alignment and facilitates that stackability of electrode assemblies formed by the stacking of positive electrodes, negative electrodes, and separators, and enhances the operational stability of the battery and the output performance of the battery, without detracting from the overall compactness of the battery (abstract). They teach that the placement, position, orientation, and arrangements of through voids may be formed as openings on the edges of the electrode plates, wherein the openings are opened toward the outside and away from the majority of the major surface rea of electrode plates (0086 and Fig. 12A-B). They teach that the through voids are formed with a square cross-sectional shape (0086 and Fig. 12A-B). They also depict the through voids as being in other locations of the electrode plates (Fig. 13). Therefore, Hwang teaches forming through voids in electrode plates to help with aligning battery layers and enhance the operational stability of the battery and the output performance of the battery, where the voids can be formed in various locations on the plates suggesting the location can be optimized.
From the teachings of Hwang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tahara in view of Zama and Gabel to have notched a inward recess having a square cross-section, i.e. a polygonal structure in which a plurality of straight lines are connected and to have optimized the location of the void to be in the step difference corner of the electrode because Hwang teaches that forming a void having a square cross section helps with aligning battery layers and enhance the operational stability of the battery and the output performance of the battery, where the voids can be formed in various locations on the plates such that by optimizing it to be at the step difference it will be expected to also act to facilitate the alignment. As noted above - MPEP 2144.04(IV)(B): In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claims 10 and 11, Tahara in view of Zama, Gabel, and Hwang suggest the limitations of instant claim 8. Tahara further depicts the electrode having only one step difference corner (Fig. 5). 

Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered.
Regarding Applicant’s argument that Tahara fails to disclose setting a first coating line … and a second coating line, where the first, second, and third coating lines are straight, parallel to one another, and parallel to the center axis, as noted in the rejection above, the coating lines are considered to meet these requirements. 
As to Applicant’s arguments over the notching minimizing the electrode slurry coated outside of the shapes, as discussed above, Gabel provides the suggestion of controlling the electrode material so that it stays in the desired boundary where Tahara indicates it is desirable to minimize wasted material such that the combination of Tahara in view of Zama and Gabel is suggested to optimize the coating process and notching process to minimize wasted material. As to Applicant’s argument that the figures of Tahara show material deposited outside of the shapes, the reference of Gabel has been included to provide the suggestion of not depositing material outside of the coating lines. Further, Tahara does not indicate that it is required for material to be deposited outside of the desired shape and specifically indicates that it is undesirable for the coating to be deposited outside of the electrode shape, therefore, the modification to optimize the process to minimize the material outside of the shape is considered to be consistent with the teachings of Tahara. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718